  Case 16-25641       Doc 34      Filed 10/24/18 Entered 10/24/18 09:26:24            Desc Main
                                    Document     Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE                                                 )       Chapter 7
                                                      )
Kellogg, Cyrene                                       )       CASE NO. 16-25641
Kellogg, Cathy                                        )
                                  Debtor(s).          )       Hon. Pamela S. Hollis


                               CERTIFICATE OF SERVICE

           I, Cindy M. Johnson, an attorney, certify that I served true and correct copies
of the Notice of Final Report to the debtor(s), the debtor(s) attorney, all parties in
interest, and all creditors (listed on the below service list) via electronic service on those
registered in the CM/ECF system and, for those not listed in the CM/ECF system, at the
addresses listed, by placing them in envelopes, properly addressed, with proper postage
prepaid, and depositing them in the United States Mail Chute at 140 S. Dearborn
Street, Chicago, Illinois at or before 5:00 p.m. on October 24, 2018.


Cindy M. Johnson                                      ___/s/ Cindy M. Johnson_____________
Chpater 7 Trustee
140 S. Dearborn St., Suite 1510
Chicago, IL 60603
312-345-1306
                                        SERVICE LIST




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email
notice/service for this case.

       Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.epiqsystems.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Iana Trifonova trifonovalaw@yahoo.com

Manual Notice List

See Attached List
                Case 16-25641          Doc 34      Filed 10/24/18         Entered 10/24/18 09:26:24      Desc Main
                                           Mailings Service List
                                                 Document    Page 2 of 3

  Cyrene Kellogg                                Abn Amro Mortgage Grou                      Capital One
  Cathy Kellogg                                 Po Box 9438                                 Po Box 30285
  2511 W. Campbell St                           Gaithersburg, MD 20898-9438                 Salt Lake City, UT 84130-0285
  Joliet, IL 60435-6405
                                                                                            Chase
 Cardiology Interpretations II                  Cda/Pontiac                                 Attn: Correspondence Dept
 2801 Black Road Suite A                        Attn:Bankruptcy                             Po Box 15298
 Joliet, IL 60435-2929                          Po Box 213                                  Wilmington, DE 19850-5298
                                                Streator, IL 61364-0213
                                                Citibank / Sears                            Citibank/Best Buy
Chase Crad Services
                                                Citicorp Credit Services/Attn: Centraliz    Pob 6241
Po Box 15298
                                                Po Box 790040                               Sioux Falls, SD 57117-6241
Wilmington, DE 19850-5298
                                                Saint Louis, MO 63179-0040

Citibank/Best Buy                               Citimortgage Inc                           Collection Prof/lasalle
Centralized Bankruptcy/CitiCorp Credit S        Attn: Bankruptcy                           Po Box 416
Po Box 790040                                   Po Box 6423                                La Salle, IL 61301-0416
St Louis, MO 63179-0040                         Sioux Falls, SD 57117

Comenity Bank/Lane Bryant                     Comenity Bank/Torrid                         Comenity Bank/Victoria Secret
Po Box 182125                                 Po Box 182125                                Po Box 18215
Columbus, OH 43218-2125                       Columbus, OH 43218-2125                      Columbus, OH 43218

Comenitybank/venus                            Commonwealth Financial Systems               Community Orthopedics
Po Box 182125                                 245 Main St                                  1240 Essington Rd., Ste. 200
Columbus, OH 43218-2125                       Dickson City, PA 18519-1641                  Joliet, IL 60435-8438

Discover Bank                                 Discover Financial                           Escallate
Discover Products Inc                         Attn: Bankruptcy                             PO Box 630906
PO Box 3025                                   Po Box 3025                                  Cincinnati, OH 45263-0906
New Albany, OH 43054-3025                     New Albany, OH 43054-3025

Harley Davidson Financial                     Hsbc/hlzbg                                   Illinois Collection Se
Attention: Bankruptcy                         Capital One -- Attention: Bankruptcy         8231 185th St Ste 100
Po Box 22048                                  Po Box 30257                                 Tinley Park, IL 60487-9356
Carson City, NV 89721-2048                    Salt Lake City, UT 84130-0257

Joliet Cntr. Clinical Research                Juliet Center for Clinical Research          Keybank NA
c/o Collection Professionals Inc.             210 N. Hammes Ave, Suite 205                 Key Bank; Attention: Recovery Payment Pr
PO Box 416                                    Joliet, IL 60435-8139                        4910 Tiedeman Road (Routing Code: 08-01-
LaSalle, IL 61301-0416                                                                     Brooklyn, OH 44144-2338


Kohls/Capital One                             Meridian Medical Associates                   Midwest Hospitalists
Po Box 3120                                   2100 Glenwood Ave                             2100 Glenwood Ave
Milwaukee, WI 53201-3120                      Joliet, IL 60435-5487                         Joliet, IL 60435-5488

Newport News                                 PNC Bank Credit Card
Po Box 182125                                Po Box 5570                                    PNC Bank, N.A.
Columbus, OH 43218-2125                      Mailstop BR- YB58-01-5                         PO Box 94982
                                             Cleveland, OH 44101-0570                       Cleveland, OH 44101-4982
Pnc Bank                                     Provena Health                                Prsm/cbsd
2730 Liberty Ave                             1643 Lewis Ave, Ste. 203                      CitiCorp Credit Services/Centralized Ban
Pittsburgh, PA 15222-4747                    Billings, MT 59102-4151                       Po Box 20507
                                                                                           Kansas City, MO 64195-0507
               Case 16-25641      Doc 34      Filed 10/24/18 Entered 10/24/18 09:26:24     Desc Main
                                                Document     Page 3 of 3

Rogers & Hol                               Southwest Gastroenterology           State Farm Bank
Po Box 879                                 9921 Southwest Hwy                   Attn: Bankruptcy
Matteson, IL 60443-0879                    Oak Lawn, IL 60453-3754              Po Box 2328
                                                                                Bloomington, IL 61702-2328

State Farm Financial S                     Synchrony Bank                      Synchrony Bank/ HH Gregg
1 State Farm Plaza                         Po Box 103104                       Po Box 965064
Bloomington, IL 61710-0001                 Roswell, GA 30076-9104              Orlando, FL 32896-5064


Synchrony Bank/ JC Penneys             Synchrony Bank/Care Credit              Synchrony Bank/Gap
Po Box 965064                          Po Box 965064                           Po Box 965064
Orlando, FL 32896-5064                 Orlando, FL 32896-5064                  Orlando, FL 32896-5064


Target                                TOYOTA MOTOR CREDIT CORPORATION PO
C/O Financial & Retail Services       BOX 8026
Mailstop BT PO Box 9475               CEDAR RAPIDS IA 52408-8026
Minneapolis, MN 55440-9475
